DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Original Claims
Original claims 1-20 were filed July 16, 2019.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Siminski (Reg. No. 36,007) on March 25, 2021.
The application has been amended as follows: 
Amend the claims as indicated in the attached copy of the claims marked “Approved Examiner’s Amendment,” which was requested and received from Applicant.

In view of this amendment, claims 1-2, 4-13, and 15-20 are now pending in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 3, 2020; June 5, 2020; and August 21, 2020, are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “detecting device” in claims 1 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Allowable Subject Matter
Claims 1-2, 4-13, and 15-20 are allowed.

The following is an examiner’s statement of reasons for allowance.
‘Zhu’ (US 9,014,903 B1) is similar to the claimed invention in that, for example, it obtains point cloud data after an obstacle has been detected (Figure 3, step 302; Column 12, lines 60-64), projects the point cloud onto a 2D plane (Figure 3, step 304; Column 14, lines 39-43), generates multiple straight lines according to the projection (Figure 3, step 306; Column 15, lines 1-6), each straight line having parameter information (Figure 3, step 308; Column 16, lines 4-6), and determines orientation information of the obstacle according to the 2D projection data and the parameter information of the straight lines (Figure 3, step 310; Column 16, lines 47-59).  However, Zhu does not teach all elements of the claimed invention.  In particular, Zhu does not obtain a two-dimensional projection grid graph having multiple grids.
‘Rochan Meganathan’ (US 2019/0236381 A1) does teach obtaining a two-dimensional projection grid graph having multiple grids from point cloud data (Figure 11, [0104]-[0106]) when detecting an orientation of an obstacle (e.g. [0107]).  However, Rochan Meganathan also does not teach all elements of the claimed invention.  In ([0106]).
Neither Zhu, nor Rochan Meganathan, nor any other identified prior art discloses, teaches, suggests, or otherwise renders obvious the combination of elements recited in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Dolgov’ (US 8,060,271 B1)
Uses lines and a 2D grid representation to identify a principle driving orientation – e.g. Figure 3A
The lines are extracted prior to forming the grid – see Figures 2A-F and associated description


‘Matsunaga’ (US 2001/0018640 A1)
Captures point cloud, projects it onto a 2D grid, and counts numbers of points falling within each grid – e.g. Figure 4
Purpose is object detection (e.g. [0002]), rather than determining an orientation of an already-detected object
Does not draw straight lines depending on the values assigned to the grids
‘Seki’ (US 2009/0169052 A1)
Similarly forms a 2D projection grid and counts points within each grid (Figures 6-9 and [0139] et seq.), but does so for object detection purposes and does not draw straight lines for grids assigned a particular value
‘Zhao’ (“Curb detection and tracking using 3D-LIDAR scanner,” 2012)
Voxelizes point cloud and selects lowest voxels including points, thereby creating a 2D projection grid graph – Section 2.1 and Figure 2(b), red grid lines overlaying image
Selects points likely to correspond to a curb – Section 2.2
Fits a parabola (i.e. not a straight line) to the selected points – Section 2.3

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY E SUMMERS/Examiner, Art Unit 2669